PER CURIAM.
This is a disciplinary proceeding against respondent, Ralph A. Johnston, a member of The Florida Bar. The respondent did not appear before the referee and has filed no responsive pleadings in this court. The referee made the following findings and recommendations of law:
1. RALPH A. JOHNSTON is guilty of violation of Rule 11-02(4) of the Integration Rule of the Florida Bar, and of Disciplinary Rules 1-102(A)(4), and 9-102(B)(4) of the Code of Professional Responsibility;
2. RALPH A. JOHNSTON is guilty of violation of Rules 11.02(3)(a), and 11.-02(3)(b) of the Integration Rule of the Florida Bar and of Disciplinary Rule 1-102(A)(3) of the Code of Professional Responsibility, in that said RALPH A. JOHNSTON wrongfully and illegally converted to his own use the sum of $13,000.00 the property of his client, JOSE ELQUEZABAL; and
The Referee recommends that the accused RALPH A. JOHNSTON should be found guilty of misconduct justifying disciplinary measures which should be disbarment from the right to practice law in the State of Florida.
Ralph A. Johnston has previously been the subject of disciplinary proceedings, having been suspended from the practice of law by this court on January 28, 1976, In re Johnston, 327 So.2d 9 (Fla.1976), and again on April 28, 1976, In re Johnston, 332 So.2d 13 (Fla.1976).
We have examined the report of the referee and the record of the proceedings. We find the record sufficient to sustain the findings of the referee and to justify his recommendation. Accordingly, respondent, Ralph A. Johnston, is disbarred from the practice of law in Florida upon the effective date of this order and shall pay the costs of these proceedings in the amount of $507.40.
It is so ordered.
OVERTON, C. J., and ADKINS, BOYD, HATCHETT and KARL, JJ., 'concur.